Order of filiation of the Court of Special Sessions of the City of New York, Borough of Brooklyn, adjudging defendant to be the father of the child of complainant and directing him to pay the sum of five dollars weekly from the date of the birth of said child for and towards its support and education until the child shall have reached the age of sixteen years, and requiring the defendant to enter into an undertaking in the sum of $500 for the fulfillment of the order, unanimously affirmed. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.